ILLINOIS OFFICIAL REPORTS
                                         Supreme Court




                           Mashal v. City of Chicago, 2012 IL 112341




Caption in Supreme         GAZI H. MASHAL, Indiv. and in Representative Capacity of All Those
Court:                     Similarly Situated, Appellant, v. THE CITY OF CHICAGO et al.,
                           Appellees.



Docket No.                 112341


Filed                      December 13, 2012


Held                       A “decision on the merits” precluding decertification of a class is
(Note: This syllabus       something which, short of a final judgment involving remedies,
constitutes no part of     establishes a right to recover in at least one class member by a complete
the opinion of the court   determination of liability as to a claim based on the facts disclosed by the
but has been prepared      evidence.
by the Reporter of
Decisions for the
convenience of the
reader.)


Decision Under             Appeal from the Appellate Court for the First District; heard in that court
Review                     on appeal from the Circuit Court of Cook County, the Hon. Stuart E.
                           Palmer, Judge, presiding.



Judgment                   Appellate court judgment affirmed.
                           Cause remanded.
Counsel on                Leo M. Bleiman, Andrew P. Lamis, Donald A. LeBoyer, David A.
Appeal                    Novoselsky and Brian A. Schroeder, all of Chicago, for appellant.

                          Stephen R. Patton, Corporation Counsel, of Chicago (Benna Ruth
                          Solomon, Myriam Zreczny Kasper and Suzanne M. Loose, of counsel),
                          for appellees.


Justices                  JUSTICE THOMAS delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Garman, Karmeier, Burke, and Theis
                          concurred in the judgment and opinion.
                          Justice Freeman specially concurred, with opinion.


                                            OPINION

¶1        This appeal arises from a class action lawsuit filed in 2000 by plaintiff Gazi Mashal
      against defendants, the City of Chicago and various City officials in their official capacity.
      The class was certified in 2002, but was decertified in 2008, when the circuit court of Cook
      County determined that a partial summary judgment order entered in 2005 resolved the
      overriding legal issue, thereby destroying the commonality requirement for a class action
      because common questions no longer predominated over any questions affecting only
      individual members (735 ILCS 5/2-801 (West 2004)). Thereafter, the circuit court eventually
      certified four questions for interlocutory review under Illinois Supreme Court Rule 308 (eff.
      Feb. 1, 1994). Those four questions hinged on whether the 2005 ruling, which granted partial
      summary judgment on the legal issue on which the case was premised, constituted a
      “decision on the merits” after which time the entry of a class decertification order would be
      precluded under section 2-802(a) of the Code of Civil Procedure (the Code) (735 ILCS 5/2-
      802(a) (West 2004)). The appellate court answered the four certified questions in favor of
      the City. 408 Ill. App. 3d 817. We now affirm the appellate court.

¶2                                        BACKGROUND
¶3         Gazi Mashal is a taxi driver in the City of Chicago. In September 2000, he filed the
      instant suit in the circuit court of Cook County to challenge the City’s issuance of “fly-by
      traffic citations” or “flying tickets,” which is service of a ticket by mail, without first having
      attempted to serve notice at the scene of the parking or standing violation by handing the
      ticket to the driver or placing it on the offending vehicle. Mashal alleged that the City and
      its police department have adopted a policy and practice of issuing fly-by traffic citations
      “after the fact, without the officer confronting the driver.” He further alleged that the practice
      violates a state statute and a municipal ordinance requiring that when a Chicago police
      officer or other authorized City employee observes a vehicle parked or standing in violation
      of any provision of the Municipal Code of Chicago, an initial notice of the violation should

                                                 -2-
     be handed to the driver or affixed to the vehicle, and a second notice should be mailed to the
     vehicle’s registered owner. See 625 ILCS 5/11-208.3(b)(3), (b)(5)(i) (West 2010); Chicago
     Municipal Code § 9-100-30(b) (amended Feb. 10, 2009), § 9-100-050(d) (amended Dec. 7,
     2005). Mashal requested injunctive relief, along with damages for himself and other taxi
     drivers who paid fines or incurred other penalties and expenses in connection with fly-by
     traffic citations during the 10 years before the action was filed.
¶4        Mashal moved to certify as a class all Chicago taxi drivers who were issued “fly-by”
     citations and, as a result, were subject to any of the following: penalties or fines; vehicle
     seizure; or suspension or revocation of a taxi chauffeur’s license or driving privileges. In
     support of his motion, Mashal presented affidavits of 30 purported class members stating that
     they had received fly-by traffic citations. Cook County circuit court Judge Richard Siebel
     entered a class certification order on July 25, 2002, finding that “a class should be certified
     at this time.” In so doing, Judge Siebel defined “fly-by citations” as a situation “where a
     police officer or parking enforcement employee notes the number of the offending taxicab
     without approaching or confronting the taxicab driver, and a violation of notice is mailed to
     the taxicab licensee with a noted date, location, and time of violation.”
¶5        In March 2005, Mashal filed a motion for partial summary judgment on the City’s
     “liability” for issuing the citations. Mashal asked the court to decide the legality of the City’s
     alleged practice of issuing fly-by traffic citations. Mashal argued that the City does indeed
     have a practice of issuing “fly-bys” and that such a practice violates provisions of the Illinois
     Vehicle Code and the Chicago Municipal Code. See id. In support of his motion, Mashal
     attached the affidavit of his attorney, Leo Bleiman, which asserted that he was
     contemporaneously filing the affidavits of 211 taxi drivers and class members who were
     attesting that they had received fly-by citations.
¶6        In July 2005, the City filed its own motion for summary judgment, as well as a response
     to Mashal’s motion for partial summary judgment. In response to Mashal’s arguments, the
     City first argued that Mashal was misreading the applicable provisions of the Illinois Vehicle
     Code and the Chicago Municipal Code, and that those provisions do not preclude serving
     initial notices of violation by mail. In any event, the City argued, the facts did not support the
     notion that there was in fact a practice on the part of the City to issue fly-by citations. The
     City offered counter evidence that the issuance of flying tickets was infrequent, noting that
     Lieutenant Maureen McMahon testified in her deposition that she was the Chicago police
     department’s commanding officer of Loop traffic. According to Lieutenant McMahon, she
     supervised 113 traffic control aides in downtown Chicago, and the City’s practice has been
     for traffic control aides to hand violation notices to drivers or affix them to the cars, except
     where, as happens infrequently, the driver becomes confrontational or drives away before
     that can be done, in which case notice is served by mail. This was also the practice of the
     City before she was assigned to her position in November 2002.
¶7        The City also raised a number of affirmative defenses. It argued that the putative class
     members were barred from litigating their claims because they failed to first challenge the
     citations at the department of administrative hearings. The City also argued that the claims
     were barred by res judicata, collateral estoppel, the voluntary payment doctrine and failure
     to exhaust administrative remedies.

                                                -3-
¶8          On December 9, 2005, Judge Siebel granted Mashal’s motion for partial summary
       judgment and denied the City’s motion for summary judgment. In so doing, the judge
       characterized Mashal’s motion as seeking a declaration as to the legality of issuing fly-by
       tickets. He noted that the legal question of whether the issuance of initial notice of parking
       or standing violations by mail violates the statute or ordinance is a matter of first impression
       in Illinois. He then found that both the provisions of the statute and ordinance provide for
       “the same and only two methods for providing initial delivery to a purported violator.” The
       first method is by directly delivering the violation notice or complaint to the driver. The
       second method is by affixing the violation notice or complaint to the motor vehicle that is
       in violation of the law. The judge concluded:
                “Mashal’s motion for partial summary judgment is granted, the Court declaring that
                the practice of sending a second notice prior to an initial notice being either hand
                delivered to the driver or affixed to the vehicle violates the plain language of the
                Statute and Ordinance.”
       Finally, the judge did not address the question of whether the City in fact had a practice of
       issuing fly-by citations, nor did he address whether any fly-by citations had in fact been
       issued. Instead, he stated that the “court makes no declaration as to the remaining issues for
       the reason that genuine issues of material fact exist as to the number of ‘fly-by’ tickets issued
       by the City during the relevant time period.”
¶9          In September 2006, the City filed a motion for partial summary judgment based on the
       contention that the class claims were time-barred, except those arising within the one-year
       limitations period of section 8-101 of the Local Governmental and Governmental Employees
       Tort Immunity Act (745 ILCS 10/8-101 (West 2006)) or, alternatively, within the five-year
       limitations period of section 13-205 of the Code of Civil Procedure (735 ILCS 5/13-205
       (West 2006)). Judge Siebel, who had handled the case up to this point, retired and was
       replaced by Judge Stuart Palmer. Judge Palmer found that the five-year statute of limitations
       applied and held that all claims before September 13, 1995, were barred.
¶ 10        In January 2007, the City moved to decertify the class, arguing that because of Judge
       Siebel’s resolution of the predominate legal issue in the case, it became clear that individual
       issues now predominate over common issues such that class certification was no longer
       warranted. In response, Mashal took the position that liability was no longer an issue and that
       only damages remained to be determined. Mashal relied upon the more than 200 affidavits
       of the taxi drivers that he had submitted.
¶ 11        Judge Palmer granted the City’s motion to decertify the class in July 2008. He found that
       the credibility of Mashal’s affidavits was seriously questioned by the City and that they were
       not undisputed, as Lieutenant McMahon testified that officers were permitted to mail the
       notice of citation only when service on the street was frustrated, i.e., only after attempting
       to personally serve the taxi driver or affix the citation to the vehicle. Judge Palmer found that
       Judge Siebel’s December 2005 order was in essence a declaratory judgment with regard to
       the legality of an alleged practice. Judge Palmer further found that plaintiffs’ repeated
       argument that Judge Siebel’s ruling foreclosed liability was nothing more than “an effort to
       mischaracterize” Siebel’s ruling.


                                                 -4-
¶ 12       Judge Palmer noted that Judge Siebel’s December 2005 order did not address those
       instances where service was frustrated by the driver, either when the driver became
       confrontational or drove away when he saw the officer approaching. Judge Palmer concluded
       that the City was entitled to a trial for each and every ticket because it maintains that in 100%
       of the cases, the officer either unsuccessfully attempted to serve the citation but was
       frustrated by the driver, or the citation was in fact affixed to the vehicle, but it was removed
       by the wind or some other agency.1 The court noted that based on Mashal’s estimation of the
       number of claimants, as many as 16,000 trials would have to be held to determine liability.
       The court concluded that as a result of changed circumstances since the original certification
       order,2 commonality no longer exists and class action is no longer an appropriate method for
       the fair and efficient adjudication of the controversy.
¶ 13       Mashal filed a motion in the circuit court under Illinois Supreme Court Rule 308 (eff.
       Feb. 1, 1994) to certify a single question for interlocutory review: whether Judge Siebel’s
       December 2005 order granting Mashal partial summary judgment was a “decision on the
       merits” such that a subsequent judge lacked authority under section 2-802 of the Code to
       decertify the class. The circuit court denied the motion.
¶ 14       Mashal then filed a motion for a supervisory order in this court. In July 2009, this court
       entered a supervisory order directing the circuit court to certify the following four questions
       for appeal pursuant to Supreme Court Rule 308:
                    I. What is a decision on the merits under section 2-802 of the Code that would
                preclude the entry of a class decertification order?
                    II. Whether, in a class action challenging defendants’ practice of issuing parking
                or standing violations to taxi drivers and others by mail and without any personal
                service on the driver or placement of the citation on the offending vehicle, a prior
                judge’s ruling that the defendants’ “practice of sending a second notice of a parking
                or standing violation prior to an initial notice being either hand delivered to the driver
                of the vehicle or affixed to the vehicle is violative of the plain language of the
                operative statute and the ordinances” constitutes a decision on the merits under
                section 2-802 of the Code such that a subsequent judge presiding in the case lacks the
                authority to decertify the class.
                    III. Whether, in a class action challenging defendants’ practice of issuing parking


               1
                 The City also argued that the drivers themselves may have received the tickets at the
       site—either in hand or affixed to their vehicles—but then simply threw the tickets away, or simply
       forgot about them and later claimed that they were never originally served at the scene. Additionally,
       the City argued that the mail notice itself was not proof that a fly-by situation had occurred because
       the ordinance calls for follow-up mail notice after the initial service. Thus, there is no way to
       distinguish from the face of the notice itself whether the mail notices that the drivers produced in
       this case were the first notice that the driver actually received of his violation.
               2
                 Lieutenant McMahon’s deposition testimony—that the only time these citations are served
       by mail in the first instance is when service is frustrated—was given three years after the original
       certification order.

                                                    -5-
               or standing violations to taxi drivers and others by mail and without any personal
               service on the driver or placement of the citation on the offending vehicle, a prior
               judge’s ruling that denied the defendants’ motion for partial summary judgment on
               the application of their affirmative defenses of failure to exhaust administrative
               remedies, res judicata, the collateral attack doctrine, and the voluntary payment
               doctrine constitutes a decision on the merits under section 2-802 such that a
               subsequent judge presiding in the case lacks the authority to decertify the class.
                    IV. Whether, in a class action challenging defendants’ practice of issuing parking
               or standing violations to taxi drivers and others by mail and without any personal
               service on the driver or placement of the citation on the offending vehicle, a judge’s
               ruling that granted in part the defendants’ motion for summary judgment on the
               application of the statute of limitations constitutes a decision on the merits under
               section 2-802 such that the judge lacks authority to decertify the class.
       This court also directed the appellate court to accept the appeal and to answer the four
       certified questions. The circuit court subsequently certified those questions, and the appellate
       court allowed the appeal and answered the questions.
¶ 15       With respect to the first question, the appellate court determined that for a decision to be
       “on the merits” under section 2-802, there must be a “complete determination of liability on
       a claim, based on the facts disclosed by the evidence,” but noted it is something less than a
       final judgment requiring a determination of remedies. 408 Ill. App. 3d at 819, 822-24. As to
       the second question, the court held that while the predominant legal issue had been decided,
       Judge Palmer made clear that there still remained “the determination of the highly contested
       issue of whether any of these citations, or at least which of these citations were issued in this
       manner.” Id. at 825. Therefore, the grant of partial summary judgment in favor of plaintiff
       Mashal was not a decision on the merits and did not preclude decertification. As to the third
       question, the appellate court held that the circuit court did not enter a “decision on the
       merits” because the court made no finding of liability. Id. at 826. The appellate court
       explained that the ruling denying the City’s summary judgment motion merely removed
       certain affirmative defenses, but still allowed the City to defend each claim on the merits. Id.
       As to the fourth question, the appellate court held that because the partial summary judgment
       ruling on the statute of limitations did not determine liability as to the remaining members
       of the class, there was no decision on the merits. Id. at 827.
¶ 16       Mashal filed a petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Feb. 26, 2010)), which
       this court granted.

¶ 17                                           ANALYSIS
¶ 18       At the outset, we note that Mashal did not ask the circuit court to certify the issue of the
       propriety of the decertification order under Supreme Court Rule 308, nor did he ask this
       court to order certification of that issue when he requested a supervisory order from this court
       that led to our certification of the four questions noted above. Nor does Mashal now ask this
       court to address the propriety of the decertification order in this appeal. Instead, he asks us
       to enter a supervisory order directing the appellate court to consider the propriety of the

                                                 -6-
       decertification order. For the reasons noted later in this opinion, we deny Mashal’s request
       for a supervisory order that would order the appellate court to address that question at this
       stage.

¶ 19                          I. Definition of “Decision on the Merits”
¶ 20       We turn now to a resolution of the four certified questions. At the heart of the appeal
       before this court is the meaning of the phrase “decision on the merits” contained in section
       2-802(a) of the Code. That section provides as follows:
                “(a) Determination of Class. As soon as practicable after the commencement of an
                action brought as a class action, the court shall determine by order whether it may be
                so maintained and describe those whom the court finds to be members of the class.
                This order may be conditional and may be amended before a decision on the merits.”
                (Emphases added.) 735 ILCS 5/2-802(a) (West 2004).
       As the appellate court correctly noted, the Code does not define the term “decision on the
       merits” (see 735 ILCS 5/1-101 et seq. (West 2004)), and no prior Illinois case has
       specifically defined the term in the context of section 2-802.
¶ 21       The construction of a statute is a question of law that this court reviews de novo. In re
       C.C., 2011 IL 111795, ¶ 29. The primary goal of our review is to ascertain and give effect
       to the legislature’s intent. Id. ¶ 30. In determining that intent, we may properly consider the
       language of the statute, the reason and necessity for the law, the evils sought to be remedied
       and the statute’s ultimate aim. In re Detention of Lieberman, 201 Ill. 2d 300, 308 (2002).
       Moreover, when a term contained in a statute has not been defined by the legislature, we may
       employ a dictionary definition to ascertain its meaning. People v. Comage, 241 Ill. 2d 139,
       144 (2011).
¶ 22       Black’s Law Dictionary defines a “judgment on the merits” as “[a] judgment based on
       the evidence rather than on technical or procedural grounds.—Also termed decision on the
       merits.” Black’s Law Dictionary 920 (9th ed. 2009) (italics in original). This definition is
       largely consistent with the definition that the appellate court ultimately settled upon: “for a
       decision to be ‘on the merits,’ there must be a complete determination of liability on a claim
       based on the facts disclosed by the evidence.” 408 Ill. App. 3d at 824.
¶ 23       The parties agree that the law on what constitutes a “judgment on the merits” for res
       judicata purposes is relevant to the determination of what constitutes a “decision on the
       merits” for purposes of section 2-802. In that regard, Mashal relies on a few appellate court
       cases that have held that a “judgment is ‘on the merits’ in the sense that it may be pleaded
       to bar a subsequent action where it amounts to a decision concerning the rights and liabilities
       of the parties based on ultimate facts or facts disclosed by pleadings, evidence, or both, and
       on which the right of recovery depends irrespective of formal, technical, or dilatory
       objections or contentions.” A.W. Wendell & Sons, Inc. v. Qazi, 254 Ill. App. 3d 97, 108
       (1993); see also Fraley v. Boyd, 83 Ill. App. 2d 98, 102 (1967); Lytton v. Cole, 54 Ill. App.
       2d 161, 175 (1964). But we do not find this definition to be appreciably different from the
       one the appellate court ultimately adopted. Both definitions would seem to require (to the
       extent that it would make sense to extend the res judicata definition of “on the merits” to the

                                                -7-
       class action context of section 2-802) that the decision address the liability of the defendant
       based on the facts on which a right of recovery depends. At any rate, we do not find the res
       judicata definition to be determinative of the outcome here.
¶ 24       Because this court has not previously addressed this issue in the class action context and
       because our state class action statute is patterned after Rule 23 of the Federal Rules of Civil
       Procedure (Fed. R. Civ. P. 23), we look to federal law for guidance. See Smith v. Illinois
       Central R.R. Co., 223 Ill. 2d 441, 447-48 (2006). Similar to our state class-certification
       statute, an earlier version of federal Rule 23 allowed amendment and decertification before
       “the decision on the merits.” See Fed. R. Civ. P. 23, Committee Notes on Rule—2003
       Amendments. The advisory committee notes to federal Rule 23 explain that the provision
       was amended in 2003 to reset the cutoff point at “final judgment” rather than “the decision
       on the merits.” The committee notes further explain that the change was made to avoid
       “possible ambiguity” because “[f]ollowing a determination of liability *** proceedings to
       define the remedy may demonstrate the need to amend the class definition or subdivide the
       class.” Fed. R. Civ. P. 23, Committee Notes on Rule—2003 Amendments.
¶ 25       Based on the reasons for the amendment to the federal rule, it seems clear to us that both
       a “decision on the merits” and a “final judgment” require at the very least a determination
       of liability; but, unlike a “decision on the merits,” a “final judgment” also requires a
       determination of remedies. See 408 Ill. App. 3d at 823. In other words, the amendment made
       clear that a “decision on the merits” under the prior version was considered at the very least
       to be a “determination of liability,” and the amendment clarified that certification could be
       amended even after a liability determination, when the remedy had not yet been determined.
       There is nothing in the language or legislative history of federal Rule 23 to suggest that
       before the 2003 amendment, a “decision on the merits” would include a judicial ruling that
       did not even decide whether a defendant would be liable to a single member of the putative
       class, or establish a definite right to recover on the part of the putative class representative.
¶ 26       The two federal cases cited by Mashal that have applied the pre-amendment version of
       federal Rule 23 illustrate the kind of decision that would be considered “on the merits.” See
       Vizcaino v. United States District Court for the Western District of Washington, 173 F.3d
       713 (9th Cir. 1999); Scott v. City of Anniston, 682 F.2d 1353 (11th Cir. 1982). But neither
       case is helpful to Mashal. In both Vizcaino and Scott, there was a complete determination of
       liability on the facts and the legal theory alleged that established a right of recovery in the
       representatives of the class. The only thing that remained was for a calculation of damages
       in Scott (Scott, 682 F.2d at 1358), and in Vizcaino to assess damages as well as some
       individual cases of eligibility that did not require the district court and the parties to become
       entangled in “resolving the issue on a worker-by-worker basis” (Vizcaino, 173 F.3d at 717,
       721, 724).
¶ 27       We also note that before the 2003 amendments to federal Rule 23, a number of federal
       courts used the terms “decision on the merits” and “final judgment” interchangeably. See,
       e.g., In re General Motors Corp. Pick-Up Truck Fuel Tank Products Liability Litigation, 55
       F.3d 768, 792 n.14 (3d Cir. 1995) (under Rule 23, “the court retains the authority to re-define
       or decertify the class until the entry of final judgment on the merits”); Officers for Justice v.
       Civil Service Comm’n, 688 F.2d 615, 633 (9th Cir. 1982) (under Rule 23, class action status

                                                 -8-
       is tentative before entry of final judgment); Alliance to End Repression v. Rochford, 565 F.2d
       975, 977 (7th Cir. 1977) (“district court has the power at any time before final judgment to
       revoke or alter class certification” under Rule 23). We note that federal decisions interpreting
       the same language as is contained in our class action statute are persuasive authority. See
       Smith, 223 Ill. 2d at 447-48. Thus, we might well conclude from these decisions that even
       if a decision on the merits is not exactly a “final judgment” on the merits, it is at least
       something close to it.
¶ 28        Mashal claims that the appellate court’s definition can only be met by entry of a final
       judgment that determines the liability of each and every class member. He claims that the
       appellate court’s holding “flies in the face” of the ruling in Rosolowski v. Clark Refining &
       Marketing, 383 Ill. App. 3d 420, 426 (2008), where the court held that because the Illinois
       General Assembly has not chosen to amend section 2-802 to contain the same “final
       judgment” language as the federal statute, a “decision on the merits” is something different
       from a final judgment and therefore a decision does not have to be “final” to have a limiting
       effect on the power of the trial court under section 2-802.
¶ 29        There are a number of problems with Mashal’s argument. First, Mashal’s emphasis on
       Rosolowski ignores that the appellate court actually followed that decision. In Rosolowski,
       there was a determination of liability—and thus a decision on the merits that precluded
       decertification—because the jury had returned a verdict on liability in favor of plaintiffs and
       the trial court entered judgment on the jury verdict in a written order. Clearly, the rights and
       liabilities of the parties based on the evidence had been decided in that case. Moreover, the
       instant appellate court correctly concluded that its definition of “decision *** ‘on the merits’
       *** [as] a complete determination of liability on a claim based on the facts disclosed by the
       evidence[,] *** comport[ed] with our reasoning in Rosolowski” that a decision on the merits
       is something different from final judgment. 408 Ill. App. 3d at 824. The appellate court
       correctly explained that in a final judgment setting, both liability and damages have been
       decided. But when there is merely a “decision on the merits,” only liability has been decided.
       Id. at 823-24.
¶ 30        The second problem with Mashal’s argument is that nothing in the appellate court’s
       opinion can be construed to require a determination of liability with respect to every class
       member before there is a decision “on the merits.” The appellate court acknowledged that
       decertification would not be allowed after a right to recover has been established. We
       interpret the appellate court to mean that if the circuit court proceedings had established the
       right of one class member to recover, that would be a decision on the merits that would bar
       decertification. In the present case, however, liability has not been established with respect
       to any of the claims.
¶ 31        Mashal also contends that the appellate court’s definition is antithetical to the purpose
       and intent of the class action device because it undermines the ability to bring small claims
       together. Mashal argues that class actions are appropriate when “predicated on the inability
       of the court to entertain the actual appearance of all members of the class as well as the
       impracticality of having each member prosecute his individual claim” (internal quotation
       marks omitted) (Gridley v. State Farm Mutual Automobile Insurance Co., 217 Ill. 2d 158,
       166-67 (2005)), especially when damages are limited (Fakhoury v. Pappas, 395 Ill. App. 3d

                                                 -9-
       302, 316 (2009)). Mashal claims that the amount of the ticket for a violation is so small—a
       “paltry” $30—that it would be cumbersome for each taxi driver to file his own lawsuit.3
¶ 32       We note that Mashal’s arguments in this regard are not directed toward the propriety of
       Judge Palmer’s decertification order per se. Rather, he suggests that his argument should
       inform what constitutes a “decision on the merits.” But even accepting that class certification
       standards and the propriety of the decertification in this case are relevant to inform our
       consideration of what constitutes a “decision on the merits,” we still would not find Mashal’s
       arguments persuasive on the question of how broadly the term should be interpreted. The
       mere desire of Mashal to group small claims together into a large group is no reason to
       prematurely cut off a court’s ability to decide the propriety of class certification under the
       usual standards established by the class certification statute and our case law.4 Under those
       standards, even the smallest of claims cannot be grouped together if common issues do not
       predominate over individual ones. See 735 ILCS 5/2-801 (West 2004).
¶ 33       Section 2-801 of the Code provides that a class action may be maintained if the court
       finds that “[t]here are questions of fact or law common to the class, which common questions
       predominate over any questions affecting only individual members.” 735 ILCS 5/2-801(2)
       (West 2004). To satisfy this predominance requirement, a plaintiff must necessarily show
       that successful adjudication of the class representative’s individual claim “will establish a
       right of recovery in other class members.” (Internal quotation marks omitted.) Smith, 223 Ill.
       2d at 449 (quoting Avery v. State Farm Mutual Automobile Insurance Co., 216 Ill. 2d 100,
       128 (2005)). A favorable judgment for the class should decisively resolve the whole
       controversy, and all that should remain is for other class members to file proof of their claim.
       Smith, 223 Ill. 2d at 449. If a separate trial on liability is necessary for each claim, this would
       seem to be just the sort of situation warned about in Smith, where “an action conducted
       nominally as a class action *** degenerate[s] in practice into multiple lawsuits separately
       tried.” See id. at 450.


               3
                 Mashal’s assessment of the amount of claims at issue may be misleading, as the taxi drivers’
       claims in this case are not $30 claims. According to an affidavit submitted by one of Mashal’s
       attorneys, out of a sampling of 78 drivers, not one claimed to have paid only $30 of alleged fly-by
       tickets. The average amount claimed per driver appears to be about $1,300, with one driver claiming
       to have been ticketed for a total of $11,410.
               4
                 Barliant v. Follett Corp., 74 Ill. 2d 226, 230 (1978), recognized that it is the intent of the
       class action statute to have the court determine the suitability of the case for class action status at
       the earliest possible time. Barliant noted that to allow a judge to vacate a class determination by
       another judge, years later, is contrary to the intent of the statute and fosters uncertainty in litigation.
       Id. at 231. Barliant qualified this statement, however, by holding that “[i]t may be beneficial to the
       orderly administration of justice for a second judge to set aside an earlier determination of a suitable
       class action if clearly changed circumstances and not mere feelings of error, or more complete
       discovery warranted it.” Id. at 231. Here, the lower courts specifically found that decertification was
       warranted due to clearly changed circumstances and facts revealed in discovery that were not
       available at the time of the original certification order. Thus, Barliant and the class action statute
       provide some protection from casual, frivolous or delayed decisions to decertify a class.

                                                     -10-
¶ 34        In the present case, the lower courts found that a trial for each class member would be
       required, allowing for examination and cross-examination of each class member as well as
       the traffic control aides and other witnesses called to explain the other side of the story.
       Mashal himself claims that there may be as many as 16,000 class members in this case. As
       the Seventh Circuit Court of Appeals has explained,
                    “The picture of a *** judge presiding over thousands of evidentiary hearings each
                involving a trivial amount of money is not a pretty one. In these circumstances the
                judge was right to deny class certification, [citations] though not because class
                actions are poorly suited to aggregating small claims. Quite the contrary—if a class
                member has a large enough stake to be able to litigate on his own, the case for class-
                action treatment is weakened. [Citation.] ‘The policy at the very core of the class
                action mechanism is to overcome the problem that small recoveries do not provide
                the incentive for any individual to bring a solo action prosecuting his or her rights.’
                [Citation.] But when a separate evidentiary hearing is required for each class
                member’s claim, the aggregate expense may, if each claim is very small, swamp the
                benefits of class-action treatment.” Pastor v. State Farm Mutual Automobile
                Insurance Co., 487 F.3d 1042, 1047 (7th Cir. 2007).
¶ 35        Mashal argues generally that classes are not decertified after the litigation of common
       questions, but instead proceed to address issues particular to individual class members. He
       cites Barliant v. Follett Corp., 74 Ill. 2d 226, 234 (1978), as noting that the “requirement of
       individual proofs should not be a bar to a class action.” He also notes that “[a]fter the
       litigation of common questions, questions that are peculiar to individual class members may
       be determined in ancillary proceedings.” Hall v. Sprint Spectrum L.P., 376 Ill. App. 3d 822,
       832 (2007); Walczak v. Onyx Acceptance Corp., 365 Ill. App. 3d 664, 677 (2006). Finally,
       he suggests that “[w]here liability is premised on a common practice uniformly applied,” it
       is appropriate for resolution as a class action. See S37 Management, Inc. v. Advance
       Refrigeration Co., 2011 IL App (1st) 102496, ¶ 32.
¶ 36        We note that Mashal’s arguments are better directed to the propriety of the decertification
       order in this case rather than to the actual questions before us of what constitutes a decision
       on the merits. Whether the circuit court had authority generally to decertify the class before
       a complete determination of liability on a claim based on the facts disclosed by the evidence
       and before a right of recovery is established in favor of a class member is what is at issue
       here. Nevertheless, we have no quarrel with the general principles that Mashal sets forth. But
       none of the cases he cites actually addressed a situation like the one before us where common
       questions no longer predominate before a decision on the merits is made. The cases cited do
       not hold that the circuit court would be categorically hamstrung from entering a
       decertification order in such a case. Additionally, Mashal’s argument ignores that each of the
       cases he cites recognized the overriding principle that for the predominance requirement of
       section 2-801 to be met, the plaintiff must show that successful adjudication of his individual
       claim will establish a right of recovery in other class members. Barliant, 74 Ill. 2d at 234;
       S37 Management, 2011 IL App (1st) 102496, ¶ 17; Hall, 376 Ill. App. 3d at 831; Walczak,
       365 Ill. App. 3d at 674. This he was not able to do.
¶ 37        The difference between the present case and the cases cited by Mashal, then, appears to

                                                -11-
       be that common issues predominated at the time the class certification or decertification
       determinations were made in those cases. But in the present case, there arguably were no
       common questions after Judge Siebel’s declaration that fly-by ticketing is not permitted by
       law. Moreover, the cases Mashal relies upon involved a uniform practice, in which case, if
       the class representative prevailed on his individual claim, it would have established a right
       of recovery in other class members. The same is not so in the present case, where a trial on
       liability would need to be conducted for each class member to prevail.
¶ 38        For example, in Barliant, the class action suit involved breach of contract, fraud, and
       statutory fraud claims based on the defendant book publisher imposing a unilateral shipping
       charge on books purchased on credit after the time the defendant changed from a manual to
       a computerized billing system. The initial trial judge certified a class of all purchasers who
       paid the charge. But a subsequent judge who was assigned to the case vacated the earlier
       judge’s order and dismissed the class action. The appellate court affirmed, finding the
       commonality/predominance requirement lacking because even if the plaintiff succeeded in
       proving his case at trial, “ ‘the issue remaining to be resolved to establish a right of recovery
       in any other class plaintiff is the defendant’s liability.’ ” Barliant, 74 Ill. 2d at 234 (quoting
       Barliant v. Follett Corp., 53 Ill. App. 3d 101, 107 (1977)). In arguing that the plaintiff’s
       success in proving his case at trial would not establish the right to recover in any other class
       member, the defendant argued that examination of each individual transaction would be
       needed because both overcharges and undercharges were involved. The court ultimately
       rejected this argument for a number of reasons. It primarily rejected it because there was still
       a common question that predominated: “whether the addition of the charge, BKPST
       TRANS-INS, on the invoice violates the sales agreement which specified the books would
       be shipped F.O.B. defendant’s warehouse ***.” Barliant, 74 Ill. 2d at 235. This court also
       found that defendant’s argument was “not without merit,” but that it ignored two points: (1)
       Steinberg v. Chicago Medical School, 69 Ill. 2d 320, 340-42 (1977), noted that the
       requirement of individual proof should not be a bar to class action; and (2) the record in
       Barliant showed conclusively that “the ‘undercharges’ were rather infrequent.” Barliant, 74
       Ill. 2d at 234.
¶ 39        Barliant is easily distinguishable from the present case. In Barliant, unlike the present
       case, there remained common issues that predominated at the time of the decertification
       order and were still in need of resolution. Also, establishing the right of recovery in the class
       representative would have established a right of recovery in many of the other class members
       without any or at least very little further inquiry. The same two points could be made about
       the situation in Steinberg and all of the other cases relied upon by plaintiffs.
¶ 40        We also conclude that the ancillary proceedings referred to in Hall and Walczak did not
       refer to thousands of trials on hotly contested issues of liability. Rather, they referred mostly
       to filing documentary proof of injury and assessing individual damages. Accordingly, they
       are not helpful to the resolution of the issue before us.
¶ 41        Instead, the present situation appears to be closer to Smith, where this court accepted the
       defendant’s argument that personal injury actions should not be certified as class actions
       because such actions would trigger an unworkable array of fact-intensive, claimant-specific
       questions that would result in numerous minitrials that defy class treatment. Smith, 223 Ill.

                                                 -12-
       2d at 445. Smith relied extensively on a similar case decided by the Texas Supreme Court,
       which found that class treatment was not superior to other available methods for the fair and
       efficient adjudication of the controversy:
                    “ ‘The class action is a procedural device intended to advance judicial economy
               by trying claims together that lend themselves to collective treatment. It is not meant
               to alter the parties’ burdens of proof, right to a jury trial, or the substantive
               prerequisites to recovery under a given tort. *** Although a goal of our system is to
               resolve lawsuits with ‘great expedition and dispatch and at the least expense,’ the
               supreme objective of the courts is ‘to obtain a just, fair, equitable and impartial
               adjudication of the rights of litigants under established principles of substantive law.’
               [Citation.] This means that ‘convenience and economy must yield to a paramount
               concern for a fair and impartial trial.’ [Citation.] And basic to the right to a fair
               trial—indeed, basic to the very essence of the adversarial process—is that each party
               have the opportunity to adequately and vigorously present any material claims and
               defenses. If [the defendant] chooses to challenge the credibility of and its
               responsibility for each personal injury claim individually, then what may nominally
               be a class action initially would degenerate in practice into multiple lawsuits
               separately tried.’ ” Smith, 223 Ill. 2d at 451-52 (quoting Southwestern Refining Co.
               v. Bernal, 22 S.W.3d 425, 437-38 (Tex. 2000)).
¶ 42       Although Mashal correctly points out that Smith was a mass tort action and not a case
       involving thousands of traffic tickets that were allegedly illegally issued, we still find Smith
       more analogous to the present situation than the cases Mashal relies upon. Here, Judge
       Palmer correctly found that thousands of highly contested trials would likely be necessary
       to resolve liability in the case of each class member. We offer the following lengthy quote
       from Judge Palmer’s memorandum decision to illustrate this point:
                    “Taking the position that liability is not an issue and that only damages remained
               to be determined, Plaintiffs rely on the affidavits of 221 taxicab drivers whose
               credibility is seriously questioned by Defendants. These form affidavits state but do
               not conclusively establish that each ticket received by every class member was a ‘fly-
               by.’ *** Contrary to Plaintiffs’ assertion, these statements are not unrefuted and
               Defendants are entitled to cross examine each taxicab driver and present testimony
               and documentary evidence ***. *** [T]he deposition testimony of Lt. McMahon
               contradicts the affidavits. Lt. McMahon testified that the officers were permitted to
               mail notice of the citation only after attempting to personally serve the taxicab driver
               or affix the citation to the vehicle.
                    In Avery v. State Farm Mutual Automobile Insurance. Co., 216 Ill. 2d 100, 109
               (2005), the plaintiff policyholders filed suit against defendant ***[,] assert[ing] that
               State Farm’s practice of using non-Original Equipment Manufacturer (non-OEM)
               parts to repair the plaintiffs’ cars did not restore the cars to pre-loss condition as the
               parts were not of similar kind or quality. Id. at 110. The Illinois Supreme Court
               refused to uphold the breach of contract verdict with respect to any subclass as
               plaintiffs failed to establish damages. Id. at 146. Plaintiffs based their theory of
               recovery on the assumption that every time a repair estimate specified a non-OEM

                                                 -13-
                part that a non-OEM part was actually used. Id. The Illinois Supreme Court
                determined that the loss did not actually occur until non-OEM parts were actually
                installed. Id. Of particular relevance to the case at bar, the [supreme court] found that
                any determination as to which plaintiffs were eligible for damages would require the
                examination of each individual class member’s vehicle and repair. Such an
                undertaking, however, would mean that questions affecting individual class members
                would predominate over common questions, destroying the commonality required
                for class action. Id. at 148.
                     This situation is similar to Avery. The Plaintiffs provide a solution to determine
                the amount of restitution without each driver first establishing a right to recover.
                Individual issues predominate as for each ticket received[, as] each driver must prove
                that it was in fact a ‘fly-by’ ticket before determining the amount of recovery. As in
                Avery, an individualized examination is required. The Court is mindful of the
                concerns cited by *** Barliant that decertification years after litigation can be
                contrary to the objective of the class legislation and can foster uncertainty in
                litigation. However, the court noted circumstances where decertification may benefit
                the orderly administration of justice. Barliant, 74 Ill. 2d at 231. Judge Siebel’s orders
                of [July 2002 and December 2005] did not address those instances where service was
                frustrated by the driver. ***
                     Since the order of July 25, 2002 certifying this class, Judge Siebel ruled on the
                common question of law issuing a declaratory judgment that ‘fly-by’ tickets do not
                comport with the law. In addition, since the order decertifying the class, Lt.
                McMahon testified in her deposition in April 2005 that the only time these citations
                are served by mail in the first instance is when service on the street is frustrated. The
                Defendants have represented that this class may number as many as 16,000 taxicab
                drivers. As a result, this Court is now confronted with a situation where as many as
                16,000 trials must be held to determine liability. The Court finds that as a result of
                changed circumstances commonality no longer exists and the class action is no
                longer an appropriate method for the fair and efficient adjudication of this
                controversy.”
¶ 43       We find that the points made by Judge Palmer are well-taken. They also serve to illustrate
       why this case is closer to Smith and Avery, and why the “ancillary proceedings” referred to
       by Mashal that may address individual questions in a class action suit do not appear to be the
       best choice here.
¶ 44       Based on all of the foregoing, we conclude that the appellate court’s definition of a
       “decision on the merits” was correct. Accordingly, we answer the first certified question as
       follows: A “decision on the merits” is a complete determination of liability on a claim based
       on the facts disclosed by the evidence, and which establishes a right to recover in at least one
       class member, but which is something short of a final judgment.
¶ 45       We believe that this definition is consistent with the purposes and policies underlying
       sections 2-801 and 2-802 of the Code. Section 2-802 provides a procedure that allows the
       circuit court to decide certification early, but revisit the issue if necessary to ensure efficient


                                                 -14-
       and effective case management of class litigation as new facts come to light and new
       circumstances arise. The rules governing the timing of class certifications are designed to
       conserve judicial resources, to prevent piecemeal litigation, and to provide for the smooth
       functioning of class actions. Schlessinger v. Olsen, 86 Ill. 2d 314, 317 (1981). The authority
       to amend a previous certification exists because it may be beneficial to the orderly
       administration of justice to set aside an earlier determination of a suitable class action if
       clearly changed circumstances or more complete discovery warrant it. Barliant, 74 Ill. 2d at
       231. We believe that the flexibility to revisit certification—before liability is
       determined—best serves the objectives of the class certification provisions.

¶ 46              II. Partial Summary Judgment Declaring Fly-by Practice Illegal
¶ 47        The second question certified for review asks whether Judge Siebel’s July 2005 ruling
       declaring the issuance of fly-by traffic citations illegal was a “decision on the merits” that
       precluded later class decertification under section 2-802 of the Code. We answer this
       question in the negative.
¶ 48        Mashal argues that Judge Siebel’s December 2005 partial summary judgment order was
       a decision on the merits because it ruled on the respective rights and liabilities of the
       parties—namely, that the City’s fly-by practice was illegal—and that decision was based on
       the state of facts disclosed by Mashal’s pleadings and the affidavits he submitted in support
       of his motion. Mashal further argues that this court should disregard the City’s assertion that
       it did not admit it issued any flying tickets to Mashal or any other taxi driver. He claims that
       the City should be deemed to have admitted issuing flying tickets because it never filed a
       counteraffidavit to rebut his evidence.
¶ 49        After carefully reviewing Judge Siebel’s orders, as well as the pleadings, affidavits and
       depositions on file, we find that Mashal’s argument must be rejected. First, we note that
       Judge Siebel’s ruling was one for partial summary judgment. Mashal’s argument ignores a
       number of principles that would have pertained to Judge Siebel’s ruling. Specifically, that
       summary judgment is proper only where the pleadings, depositions, and admissions on file,
       together with the affidavits, if any, show that there is no genuine issue as to any material fact
       and that the moving party is entitled to a judgment as a matter of law. 735 ILCS 5/2-1005(c)
       (West 2000). In determining whether a genuine issue of material fact exists, the pleadings,
       depositions, admissions and affidavits must be construed strictly against the movant and
       liberally in favor of the opponent. Adams v. Northern Illinois Gas Co., 211 Ill. 2d 32, 43
       (2004). A genuine issue of material fact precluding summary judgment exists where the
       material facts are disputed or, if the material facts are undisputed, reasonable persons might
       draw different inferences from the undisputed facts. Adames v. Sheahan, 233 Ill. 2d 276, 296
       (2009). Summary judgment is a drastic means of disposing of litigation and, therefore,
       should be granted only when the right of the moving party is clear and free from doubt.
       Adames, 233 Ill. 2d at 296. Thus, the moving party has the burden of production on a
       summary judgment motion, and the moving party’s affidavits may be contradicted by
       deposition testimony or other evidence. See, e.g., Carollo v. Al Warren Oil Co., 355 Ill. App.
       3d 172, 183 (2004).


                                                 -15-
¶ 50        Here, Judge Siebel did not rule that the City was liable, or that the City in fact had a
       practice of issuing fly-by citations. Instead, Judge Siebel found that fly-by violation notices
       violate provisions of the Illinois Vehicle Code and the City’s ordinance. The judge did not
       specifically find that such conduct occurred and, if so, how often. We also note that Mashal
       did not urge the circuit court to decide whether any particular ticket was, in fact, a flying
       ticket, but argued instead that “the issue before the [circuit court] is only whether ‘flying
       tickets’ are illegal under the Chicago Municipal Code.” The court followed that approach and
       issued its partial summary judgment with respect to the legal theory involved, but expressly
       left the remaining liability issue for trial because there remained genuine issues of material
       fact in that regard.
¶ 51        We also do not find that the City made an admission as to liability. The City did no more
       than acknowledge service of some tickets by mail (which it says occurred infrequently) when
       a motorist became confrontational or fled by driving away when the traffic aide approached.
       The City notes that it “does not concede that serving initial violation notices by mail is illegal
       when hand-service or affixation to the vehicle is impossible at the time of the parking
       violation” because service at the scene is frustrated by the driver. The City’s argument,
       however, is somewhat unclear as to whether it thinks that Judge Siebel ruled that initial
       service by mail is illegal even when frustrated by the driver.5 We can find no indication from
       our review of Judge Siebel’s order that he made such a ruling against the City. If he did, it
       would seem to contradict his July 2002 order certifying the class, in which he defined fly-by
       tickets in such a way as to exclude those cases when service was frustrated by the driver.6 We
       also note that at the hearing on the City’s motion to decertify the class, Judge Palmer delved


               5
                 We do note that the confusion is perhaps created by the fact that the City filed a motion for
       summary judgment and a memorandum in support thereof on July 1, 2005, in which it raised a
       number of arguments such as failure to exhaust administrative remedies, as well as the doctrines of
       res judicata, collateral attack and voluntary payment. The City also raised in that memorandum an
       extensive argument on the merits of the statutory scheme, a small portion of which was devoted to
       an argument that it would be absurd to interpret the statute so as to “tie the ticketing officer’s hands
       by prohibiting delivery of citation notices” by mail where direct issuance of the ticket is made
       impossible. Judge Siebel’s memorandum order of December 9, 2005, resolved both Mashal’s motion
       for partial summary judgment and the City’s motion for summary judgment in the same order. But
       Judge Siebel did not specifically refer to or decide the City’s argument on the narrow point that it
       would create an absurdity to interpret the statute so as to prevent initial mail notice when service at
       the scene is prevented by the driver. The City asserts that it attempted to appeal the denial of its
       summary judgment motion under Illinois Supreme Court Rule 308, but leave to appeal was not
       allowed by the appellate court. The City maintains that the issues raised in its summary judgment
       motion could be appealed after final judgment if it does not ultimately prevail in the circuit court.
               6
                We again note that in his July 25, 2002, certification order, Judge Siebel described the fly-
       by ticket as a situation where “a police officer or parking enforcement employee notes the number
       of the offending taxicab without approaching or confronting the taxi cab driver, and a violation
       notice is mailed to the taxicab licensee with a noted date, location, and time of the violation.”
       (Emphasis added.)

                                                    -16-
       into the issue of scofflaws deliberately evading service and noted that it would make no sense
       to interpret the statute so as to disallow initial mail notice in those cases. Judge Palmer also
       ultimately concluded that Judge Siebel’s December 2005 partial summary judgment order
       did not address those situations where service was frustrated by the driver. Under these
       circumstances, we find no admission as to liability here.
¶ 52       Additionally, we reject Mashal’s claims that the City did not sufficiently rebut Mashal’s
       evidence so as to create a genuine issue of material fact. Mashal relies on the 221 affidavits
       of the taxi drivers who claim they were issued fly-by tickets. But these affidavits were
       sufficiently contradicted by the deposition testimony of Lieutenant McMahon, who testified
       that she was the supervisor of the City’s traffic control aides and it was the City’s practice
       to hand violation notices to drivers or affix them to the cars. She testified that initial mail
       notice only occurred infrequently and only in those rare cases where the driver becomes
       confrontational or flees when the traffic aide approaches. The City also maintained that it is
       entitled to cross-examine each driver at trial given its claim that in every case the notice was
       in fact delivered at the scene of the violation or such service was frustrated. We do not
       disagree with that contention.
¶ 53       We conclude that Judge Siebel entered the kind of partial summary judgment authorized
       by statute, which resolves one of the major issues, but directs further proceedings upon the
       remaining undetermined major issue or issues. See 735 ILCS 5/2-1005(d) (West 2004). Here,
       the remaining issue left to be determined was liability that would establish a right of
       recovery. The trial court did not decide whether the City violated the law by issuing a fly-by
       citation to Mashal or any other class member. If the trial court had entered an order on that
       question, its determination would have been a “decision on the merits” as defined in the first
       certified question in this case, precluding later decertification of the class. We believe that
       where Judge Siebel’s order did not completely determine liability on any claim establishing
       an ultimate right of recovery based on the facts, the correct answer to the second certified
       question is “no.”

¶ 54               III. Whether Order Denying City’s Affirmative Defenses Was
                                      a Decision on the Merits
¶ 55       The third question certified for review is whether Judge Siebel’s order denying the City’s
       affirmative defenses was a “decision on the merits” under section 2-802 such that the
       subsequent judge assigned to the case lacked the authority to decertify the class.
¶ 56       Mashal argues that the ruling denying summary judgment on the City’s affirmative
       defenses was not just a “decision on the merits,” but was also a “final judgment” because “it
       terminate[d] the litigation between the parties on the merits or dispose[d] of the rights of the
       parties, either on the entire controversy or a separate part thereof,” and it set or fixed the
       rights of a party. See In re A.H., 207 Ill. 2d 590, 594 (2003). Mashal relies upon Judge
       Siebel’s declaration that “none of these affirmative defenses bars the claims raised by
       Mashal.”
¶ 57       We do not believe that the denial of the City’s affirmative defenses resolved a separate
       part of the essential controversy between the parties. Because the denial of summary

                                                -17-
       judgment leaves a case still pending and undecided, it cannot be a final order. See
       Resurgence Financial, LLC v. Kelly, 376 Ill. App. 3d 60, 62 (2007); Central Illinois Light
       Co. v. Home Insurance Co., 342 Ill. App. 3d 940, 964 (2003).
¶ 58       We agree with the appellate court that while Judge Siebel’s order may have removed the
       City’s ability to bar Mashal’s claim based on certain affirmative defenses, it did not affect
       the City’s ability to defend each of the claims on the merits. The court did not enter a
       “decision on the merits” when it denied the City’s motion for partial summary judgment on
       their affirmative defenses because the court made no finding of liability. If we were to adopt
       Mashal’s interpretation, other defendants might refrain from bringing meritorious motions
       for summary judgment for fear that any decision by the court would bar decertification. This
       would be contrary to the class action goal of promoting efficiency in litigation. For all of
       these reasons, we answer the third question in the negative.

¶ 59         IV. Order Granting Partial Summary Judgment on Statute of Limitations
¶ 60        The final certified question is whether Judge Palmer’s order, granting in part the City’s
       motion on the application of the statute of limitations, constitutes a “decision on the merits”
       under section 2-802. Judge Palmer granted partial summary judgment to the City for all
       claims based on tickets issued more than five years from the filing of Mashal’s complaint.
¶ 61        This court has previously rejected the notion that a grant of summary judgment based on
       a statute of limitations defense decides liability based “on the merits” of a claim. In Downing
       v. Chicago Transit Authority, 162 Ill. 2d 70, 77 (1994), the court held that “[w]hen a
       summary judgment is granted because the statute of limitations has run, the merits of the
       action are never examined.” Thus, Downing concluded that a summary judgment ruling that
       certain claims are barred by the statute of limitations is not an “adjudication on the merits.”
       Id.
¶ 62        We find Downing controlling. Accordingly, we hold that the fourth and final certified
       question must also be answered in the negative.

¶ 63                 V. Mashal’s Alternative Request for a Supervisory Order
¶ 64       Finally, Mashal requests alternative relief in the event that this court agrees with the
       appellate court’s answers to the four certified questions. In that event, Mashal asks this court
       to exercise its supervisory authority and direct the appellate court to consider the propriety
       of Judge Palmer’s decertification order.
¶ 65       We decline Mashal’s request. First, the request comes far too late and would unduly
       prolong and fragment the litigation. The court decertified the class in July 2008. Mashal then
       devised certified questions and filed a motion for supervisory authority with this court to
       compel appellate review. Mashal could have pursued review of the merits of the
       decertification order at that time, if he believed that such review was warranted before final
       judgment. The appellate court could have considered the four certified questions and the
       related decertification issue in one proceeding. Instead, Mashal waited three years, until he
       lost in the appellate court on the four questions certified. We also think it odd that Mashal


                                                -18-
       makes no urging that, in the interests of judicial economy and the need to reach an equitable
       result, this court go beyond the questions of law presented by the certified questions and
       consider the propriety of the order that gave rise to the appeal. See De Bouse v. Bayer AG,
       235 Ill. 2d 544, 550 (2009); Townsend v. Sears, Roebuck & Co., 227 Ill. 2d 147, 153 (2007).
¶ 66       At any rate, we believe that granting further appellate review at this point would only
       delay final resolution of the case. We also note that there are many other issues that could be
       potentially appealed in this case after final judgment. Moreover, we note that contrary to
       Mashal’s contention, he could appeal the decertification order after final judgment in his
       individual case. See Deposit Guaranty National Bank of Jackson v. Roper, 445 U.S. 326, 336
       (1980) (a class representative has standing to appeal an adverse class certification ruling even
       after he receives all he has sought, based on his interest in shifting costs of litigation to the
       class); see also American Federation of State, County & Municipal Employees v. Department
       of Central Management Services, 173 Ill. 2d 299, 326 (1996) (a party can appeal an
       otherwise nonappealable order at the time of the entry of a final order, as all prior rulings
       would be final and appealable at that point as well).

¶ 67                                      CONCLUSION
¶ 68       For the foregoing reason, we answer the first certified question, by holding that a
       “decision on the merits” is a complete determination of liability on a claim based on the facts
       disclosed by the evidence, and which establishes a right to recover in at least one class
       member, but which is something short of a final judgment. We answer the remaining three
       certified questions in the negative. We also decline Mashal’s request for a supervisory order
       that would direct the appellate court to consider the propriety of the decertification order at
       this stage. Accordingly, we affirm the judgment of the appellate court and remand the cause
       to the circuit court of Cook County for further proceedings consistent with this opinion.

¶ 69       Appellate court judgment affirmed.
¶ 70       Cause remanded.

¶ 71       JUSTICE FREEMAN, specially concurring:
¶ 72       I concur in today’s judgment and opinion. I write separately to address the issue of
       commonality. The court today observes that a commonality problem exists in this case,
       noting that, following Judge Siebel’s declaration that fly-by ticketing was unlawful, there
       arguably were no common questions remaining, and “thousands of highly contested trials
       would likely be necessary to resolve liability in the case of each class member” (supra ¶ 42).
       The court then states that this commonality problem is similar to that in Avery v. State Farm
       Mutual Automobile Insurance Co., 216 Ill. 2d 100 (2005), where a realistic determination
       of damages would have required individual examinations of class members’ vehicles,
       destroying the commonality required for a class action. I dissented in Avery, challenging the
       need for such individual examinations. However, Avery is a different case. The
       circumstances making individual trials likely in the case at bar are not the same as those in


                                                 -19-
Avery. My dissent there presents no obstacle to my joining today’s decision.




                                       -20-